DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
With respect to claims 1 and 13, applicant argues cited references fail to teach limitations control the image processing time for the input image by adjusting the number of reference frames used to generate the interpolation frame. The examiner respectfully disagrees.
Hulyalkar et al teaches concept of the image processing parameter related to the image processing time comprises the number of reference frames used to generate an interpolation frame (Para. 0016). 
Current application specification pg. 11, 4th paragraph:
Accordingly, the controller 120 may apply a different number of frames used for frame rate conversion according to the content type of an input image. For example, the controller 120 may increase the number of reference frames when there is a great need to improve motion blur even if a frame delay occurs. When a reduction in image processing time is required more than the need for motion blur improvement, the controller 120 may reduce the number of reference frames or may not perform frame rate conversion in some cases. The detailed operation of the controller 120 will be described in more detail later.

Similarly, Kabuto et al teaches the delay time mentioned above can be changed depending on contents of the video processing corresponding to a display mode of the TV 11. For example, in case of a mode displaying a signal of 60 Hz in the frame rate after converting into that of 240 Hz, much time is necessary to be produced for the video processing of such the conversion. On the other hand, it is so determined that no frame rate conversion mentioned above is executed for the purpose of preventing the video display from being delayed responding to the operation thereof, in case of "a game mode" for displaying the video signal from a game machine, and in the case of this mode, the delay time is shorten (Para. 0028). Thus, combination meets claimed limitations. 
With respect to claims 9-10, applicant has failed to seasonably challenge the Examiner's assertions of well-known subject matter in the previous Office action(s) pursuant to the requirements set forth under MPEP §2144.03.  A "seasonable challenge" is an explicit demand for evidence set forth by Applicant in the next response.  Accordingly, the claim limitations the Examiner considered as "well known" in the first Office action are now established as admitted prior art of record for the course of the prosecution.  See In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al (US PG Pub No. 2017/0064389), in view of Hulyalkar et al (US PG Pub No. 2010/0013988), in view of Kabuto et al (US PG Pub No. 2011/0004911).
Regarding claims 1 and 13, Teramoto et al teaches a display apparatus [200], comprising: 
an input interface configured to receive an input image (Figure 3; Para. 0062); and a controller [201] configured to determine an image processing parameter of the input image (i.e. link settings associated with content type) (Figure 3; Para. 0044-48, 0063), and control an image processing time for the input image in response to the determined image processing parameter (i.e. delay time is high priority when content type is games) (Para. 0047, 0049, 0097, 0099). However, the reference is unclear with respect to at least one characteristic of the input image and wherein the image processing parameter related to the image processing time comprises a number of reference frames used to generate an interpolation frame. 
In similar field of endeavor, Hulyalkar et al teaches at least one characteristic of the input image (i.e. information relating to input signal) (Figure 2; Para. 0017) and wherein the image processing parameter related to the image processing time comprises the number of reference frames used to generate an interpolation frame (Para. 0016). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claimed invention before the effectively filing date of the claimed invention for the purpose of utilizing information of the image to enable the frame rate conversion to be performed with reduced computational complexity and/or improved picture quality. 
The combination is unclear with respect to the controller is further configured to control the image processing time for the input image by adjusting the number of reference frames used to generate the interpolation frame.
In similar field of endeavor, Kabuto et al teaches the controller is further configured to control the image processing time for the input image by adjusting the number of reference frames used to generate the interpolation frame (i.e. frame rate conversion techniques utilizes references frames to generate interpolation frames also taught by Hulyalkar and/or no frame rate conversion is executed to prevent video being delayed) (Para. 0028). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of utilizing information of the image to enable the frame rate conversion to be performed with reduced computational complexity, improved picture quality and/or time delay.
Regarding claims 2 and 14, Teramoto, Hulyalkar and Kabuto, the combination teaches the controller is further configured to determine a content type of the input image based on the at least one characteristic of the input image, and to determine the image processing parameter based on the determined content type (Teramoto: Para. 0049 and Hulyalkar: Figure 2; Para. 0017).  
Regarding claims 3 and 15, Teramoto and Hulyalkar, the combination teaches when the content type of the input image is a game, the controller is further configured to determine the image processing parameter such that the image processing time than when the content type of the input image is a normal video rather than the game (i.e. delay time is high priority in games than when content type is movies) (Teramoto: Para. 0049 and Hulyalkar: Figure 2; Para. 0017). However, the reference is unclear with respect time is shorter.
In similar field of endeavor, Kabuto et al teaches delay time is shorter (Para. 0028). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claimed invention before the effectively filing date of the claimed invention for the purpose of reducing computational complexity and preventing the video display from being delayed responding to the operations. 
Regarding claim 4, Teramoto, Hulyalkar and Kabuto, the combination teaches when the content type of the input image is a game, the controller is further configured to determine a game genre of the input image based on the at least one characteristic of the input image (Teramoto: Para. 0049 and Hulyalkar: Figure 2; Para. 0017).  
Regarding claim 5, Teramoto, Hulyalkar and Kabuto, the combination teaches the controller is further configured to determine the image processing parameter related to the image processing time based on the game genre of the input image (Teramoto: Para. 0049 and Hulyalkar: Figure 2; Para. 0017).  
Regarding claim 6, Teramoto, Hulyalkar and Kabuto, the combination teaches the controller is further configured to determine whether the input image is a sports broadcast based on the at least one characteristic of the input image when the content type of the input image is the normal video, and to determine the image processing parameter such that the image processing time is shorter than when the input image is not the sports broadcast when the input image is the sports broadcast (Teramoto: Para. 0049, Hulyalkar: Figure 2; Para.0017 and Kabuto: Para. 0028).  
Regarding claim 7, Teramoto teaches limitations discussed with respect to claim  3. The reference is unclear with respect to the controller is further configured to perform image processing according to a Frame Rate Conversion algorithm.  
In similar field of endeavor, Hulyalkar et al teaches the controller is further configured to perform image processing according to a Frame Rate Conversion algorithm (Para. 0015). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claimed invention before the effectively filing date of the claimed invention for the purpose of utilizing information of the image to enable the frame rate conversion to be performed with reduced computational complexity and/or improved picture quality.
Regarding claim 8, Teramoto and Hulyalkar, the combination teaches the controller is further configured to determine the number of the reference frames to be smaller than when the content type of the input image is the normal video when the content type of the input image is the game (Teramoto: Para. 0049, Hulyalkar: Para. 0015-16 and Kabuto: Para. 0028).  
Regarding claim 9, Teramoto, Hulyalkar and Kabuto, the combination teaches the controller is further configured to determine the number of the reference frames to be less when the content type of the input image is the game, as discussed above.
The reference is unclear with respect to less than or equal to a predetermined first reference value. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically modifying with a predetermined first reference value before the effectively filing date of the claimed invention for the common knowledge purpose of utilizing information of the image with preset information to enable the frame rate conversion to be performed with reduced computational complexity and/or improved picture quality.  
Regarding claim 10, Teramoto, Hulyalkar and Kabuto, the combination teaches the controller is further configured to determine the number of the reference frames to be greater when the content type of the input image is not the game, as discussed above.  
The reference is unclear with respect to greater than or equal to a predetermined first reference value. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically modifying with a predetermined first reference value before the effectively filing date of the claimed invention for the common knowledge purpose of utilizing information of the image with preset information to enable the frame rate conversion to be performed with reduced computational complexity and/or improved picture quality.  
Regarding claim 11, Teramoto, Hulyalkar and Kabuto, the combination teaches a user input for receiving a selection of the image processing parameter related to the image processing time from a user (Teramoto: Para. 0037).  
Regarding claim 12, Teramoto, Hulyalkar and Kabuto, the combination teaches a display for displaying the input image on which image processing has been performed (Teramoto: Figures 1 and 3).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423